Title: Thomas Jefferson to Gilbert Stuart, 9 August 1814
From: Jefferson, Thomas
To: Stuart, Gilbert


          Dear Sir  Monticello Aug. 9. 14.
          You wished to retain the portrait which you were so kind as to make of me while in Washington, until you should have time to have a print copied from it. this, I believe has been done, at least I think I have seen one which appeared to have been taken from that portrait. Mr Delaplaine of Philadelphia is now engaged in a work relating to the general history of America, and, wishing it to be accompanied with prints, has asked permission to have one taken from the same original, adapted to the size of his volume. I have therefore authorised him to ask for the portrait in your possession, to copy his print from it, & return it to me.
			 this I have done on the supposition that I had not been mistaken in believing it had already answered in your hands the purpose you had meditated.
          With a high veneration for your talents, & sincere good wishes that they might have abundant employment for the establishment of your own happiness and fame, I learned with pleasure the extensive work in which you were engaged in Boston. yet nature having spread with pretty equal hand her gifts of worth and wisdom over the different parts of the Union, it would have been more consonant with her plan, & our wishes, that
			 your talents should have been applied to their commemoration with the same equal hand. your former central position was more favorable to this, and certainly you could never there have been
			 without
			 more than you could do. I do not think, with some, that man is so far the property of society as that it may command the use of his faculties without regard to his own will or happiness: but it
			 is at
			 least to be wished that the inclination should generally be coupled with the power of aiding the reasonable objects of those with whom we live; and I am not without a hope that you will resume
			 the
			 function of leaving to the world your own excellent originals rather than copies from inferior hands of characters of local value only. pardon these observations. they flow not merely from considerations of public concern, but equally from great personal regard, and the desire that the employment of your talents should be worthy  of their dignity. I add with great sincerity assurances of my high respect and consideration.
          Th:
            Jefferson
        